Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3 No. 333-215024) of Marrone Bio Innovations, Inc. and (2) Registration Statement (Form S-8 No.333-191048) pertaining to the Marrone Bio Innovations, Inc. 2013 Stock Incentive Plan, the Marrone Bio Innovations, Inc. 2011 Stock Plan, and the Marrone Bio Innovations, Inc. Stock Option Plan, as amended of our report dated March 31, 2017, with respect to the consolidated financial statements of Marrone Bio Innovations, Inc. included in this Annual Report (Form 10-K) for the year ended December31, 2016. /s/ Ernst & Young LLP Roseville, California March 31, 2017 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Marrone Bio Innovations, Inc.
